Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 11/6/20. As directed, Claims 1 and 19-20 have been amended. Claims 1-6, 14, and 19-20 are presently pending in this application.
The amendments are sufficient to overcome the claim rejection under 35 USC 112(a) and 112(b) from the previous action.
Claim Interpretation
Based on Applicant’s Remarks on the record, the limitation “insulated type DC power source” is being interpreted as having a transformer between the power source and one of the electrodes (Par. 0065 of Specification, and Page 6 of the Remarks filed 3/4/19). This interpretation applies to claims 1, 19,  and 20.
Claim 20 recites “an insulated type DC power source that feeds power…through a transformer insulating the heater electrodes from the electrical ground.” Based on Applicant’s arguments regarding the meaning of “insulated type DC power source,” the limitation “feeds power…through a transformer insulating the heater electrodes from the electrical ground” is being interpreted as qualifying the power source as being of “insulated type;” that is, this is interpreted as one requirement, not two.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processing circuit” (recited in claims 1, 19, & 20), the “control circuit” recited in claim 4,  the “heartbeat detecting circuit” recited in claim 5, the “first signal generating circuit” recited in claim 6, the “gripping detecting circuit” recited in claim 6, “circuit elements” recited in claim 14, the “control circuit” recited in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“signal processing circuit” in claims 1, 19, & 20: while it includes a “heartbeat detecting circuit” in Par. 0016, and while it may include a “first signal generating circuit and a gripping circuit” as in Par. 0017, these structures of these elements are not described with sufficient detail to perform the claimed function.
 “control circuit” in claim 4: the structure of this element is not described.
“heartbeat detecting circuit” in claim 5: the structure of this element is not described with sufficient detail to perform the claimed function (it is said to contain “analog circuits” 140 and 142, and heartbeat amplifier 133, as in Par. 0038, but the structure of these “analog circuits” is not described).
“first signal generating circuit” in claim 6: the structure of this element is not described.
“gripping detecting circuit” in claim 6: the structure of this element is not described.
“circuit elements for providing electrical stimulation of the occupant” in claim 14: the structure of these elements are not described.
“control circuit” in claim 20: the structure of this element is not described.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim limitations “signal processing circuit” (recited in claims 1, 19, & 20), the “control circuit” recited in claim 4,  the “heartbeat detecting circuit” recited in claim 5, the “first signal generating circuit” recited in claim 6, the “gripping detecting circuit” recited in claim 6, “circuit elements” recited in claim 14, the “control circuit” recited in claim 20.” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. in some cases no structural components are recited, and in others the only structural elements are other circuits which themselves are not structurally described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Maguire et al. (US 2014/0151356 A1, hereinafter “Maguire”) in view of Newton (US Pat. 3801800) and Tomimori et al. (US 2013/0150743 A1, hereinafter “Tomimori”), and further in view of Kurihara et al. (US Pat. 4924397, hereinafter “Kurihara”).
Regarding claim 1, as best understood, Maguire discloses an occupant information sensing device (Figs. 2-3) comprising:
at least two heater electrodes (18, Fig. 3; described as electrodes in Par. 0020) that are provided at a vehicle steering wheel (12, Fig. 2) and electrically separated from one another and that generate heat by conduction (Par. 0018);
at least one heater power source in the form of a DC power source (DC source, Fig. 3) that feeds power to the at least two heater electrodes (Fig. 3) through a power signal (Par. 0020: “[t]he electrode[s] may…provide warmth…when a heating signal…is supplied to the electrode….[and] may…determine the proximity of a hand….when a sensing signal…is supplied to the electrode”); and

    PNG
    media_image1.png
    265
    415
    media_image1.png
    Greyscale
Annotated Fig. 3
22) that is connected to the at least one heater power source and the at least two heater electrodes (Fig. 3) and processes an occupant information signal output from the at least two heater electrodes (Pars. 0019, 0020).
Maguire fails to teach the following: the DC power source being “insulated” (interpreted as set forth above), the signal processing circuit being connected to the power source and electrodes through a capacitor, the capacitor being connected directly between the at least two heater electrodes and the signal processing circuit to cut DC components, and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power supply.
Regarding the power source being insulated and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power source: Newton teaches, in a device having at electrode (17, sole Fig.), the electrode is and electrically floating and isolated from an electronic ground (SG) by a transformer (T) in the at least one heater power source (where the power source is that indicated in the Annotated Fig. below), and also teaches the heater power source being an insulated type power source (because it feeds power…through a transformer insulating the heater electrodes from the electrical ground). 
    PNG
    media_image2.png
    217
    439
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Maguire by adding to the power source of Newton Col. 1 lines 18-19).
Tomimori teaches, in an occupant information sensing device having a signal processing circuit (20, Fig. 3) and electrodes (10a,10b), the signal processing circuit being connected to the electrodes through a filter (12), the filter (12) being connected directly between the at least two electrodes and the signal processing circuit to cut DC components while passing an AC component from the electrodes to the signal processing circuit (Fig. 3 and Par. 0030). The purpose of the filter is to determine the “status of the driver gripping the electrode-equipped steering wheel” (Tomimori Par. 0027) by processing the heartbeat signal which is an AC signal (Tomimori Par. 0021) and filtering out noise signals which can make it difficult to measure the heartbeat signal accurately (Tomimori Par. 0005). Furthermore, connecting the signal processing circuit to the power source through the filter would have been obvious when applying the teachings of Tomimori to Maguire, to one having ordinary skill, because in Maguire the electrodes are between the power source and signal processing circuit.
Tomimori teaches a band pass filter for filtering out the DC signal, and fails to disclose whether or not it includes a capacitor. However, Kurihara teaches a band-pass filter having a capacitor C1 which serves to filter out DC signals (Col. 6, lines 50-55). Modifying the apparatus of the modified Maguire-Tomimori by configuring the filter 12 of Tomimori to have a capacitor, such that the capacitor cuts the DC components while passing an AC components, would have been obvious to one having ordinary skill in the art because it amounts to a simple substitution 
Regarding claim 2, the modified Maguire discloses the capacitor (of Kurihara) being connected to an input portion of the signal processing circuit (as set forth in the modified Maguire in claim 1 above).
Regarding claim 3, Maguire discloses a switch (FETs 24a-b, Pars. 0024 and 0026) that is provided in a circuit from the at least one heater power source (DC source in Fig. 3) to the at least two heater electrodes (18) and that is capable of establishing a conduction state or a nonconduction state between the at least one heater power source and the at least two heater electrodes.
Regarding claim 4, Maguire discloses an occupant information sensing device according to claim 1, further comprising a control circuit (electronic controller, part of 20, Par. 0022) that is capable of controlling the switch by time division multiplexing (Pars. 0023, 0027), wherein the control circuit is capable of connecting the at least two heater electrodes to one of the first heater power source and the signal processing circuit at prescribed time intervals (Par. 0027).
Regarding claim 5, Maguire fails to disclose the signal processing circuit including a heartbeat detecting circuit detecting a heartbeat by differentially amplifying heartbeat signals.  However, Tomimori teaches the signal processing circuit (20, Fig. 3) including a heartbeat detecting circuit detecting a heartbeat by differentially amplifying heartbeat signals (26, Fig. 3) and electrodes (10a,10b), the signal processing circuit being connected to the electrodes through a filter (12), the filter (12) being connected directly between the at least two electrodes and the signal processing circuit to cut DC components while passing an AC component from the electrodes to the signal processing circuit (Fig. 3 and Par. 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Maguire by adding a heartbeat detecting circuit as taught by Tomimori in order to “avoid drowsy operation by the operator of an automatic device or the like, it has been studied to measure the heartbeat of the operator and detect the drowsiness or arousal level of the operator on the basis of the measured heartbeat,” (Tomimori Par. 0003).
Regarding claim 6, Maguire discloses the signal processing circuit further includes a first signal generating circuit that is capable of inputting a first signal to one of the at least two heater electrodes (the portion of circuit 22 which inputs the “sensing signal” to the electrodes, Par. 0020) and a gripping detecting circuit that is capable of detecting a state of gripping the steering wheel (the portion of circuit 22 which detect the state of gripping based on the signal output by electrodes) by the occupant on the basis of a second signal (the signal output from the electrodes to indicate gripping, Par. 0007), the first signal that has passed through the occupant in contact with one and the other of the at least two heater electrodes being output from the other as the second signal.
Regarding claim 19, Maguire discloses an occupant information sensing device (Figs. 2-3; note that “for a steering wheel” does not further limit the claim) comprising:
at least two heater electrodes (18, Fig. 3; described as electrodes in Par. 0020) that are provided at a vehicle steering wheel (12, Fig. 2) and electrically separated from one another and that generate heat by conduction (Par. 0018),
at least one heater power source in the form of a DC power source (DC source, Fig. 3) that feeds power to the at least two heater electrodes (Fig. 3) through a power signal (Par. 0020: “[t]he electrode[s] may…provide warmth…when a heating signal…is supplied to the electrode….[and] may…determine the proximity of a hand….when a sensing signal…is supplied to the electrode”); and

    PNG
    media_image1.png
    265
    415
    media_image1.png
    Greyscale
Annotated Fig. 3
a signal processing circuit (22) that is connected to the at least two heater electrodes (Fig. 3) and processes an occupant information signal output from the at least two heater electrodes (Pars. 0019, 0020).
Maguire fails to teach the following: the DC power source being “insulated” (interpreted as set forth above), the signal processing circuit being connected to the power source and electrodes through a capacitor, the capacitor being connected directly between the at least two heater electrodes and the signal processing circuit to cut DC components, and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power source.
Regarding the power source being insulated and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power source: Newton teaches, in a device having at electrode (17, sole Fig.), the electrode is and electrically floating and isolated from an electronic ground (SG) by a transformer (T) in the at least one heater power source (where the power source is that indicated in the Annotated Fig. below), and also teaches the heater power source being an insulated type power source (because it feeds power…through a transformer insulating the heater electrodes from the electrical ground). 
    PNG
    media_image2.png
    217
    439
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Maguire by adding to the power source of Maguire an insulated-type (DC, in Maguire) power source and reconfiguring the power source and overall circuit so that the  electrodes are isolated from an electric ground by a transformer in the at least one heater power source, as taught by Newton, in order to provide “safety against fault currents,” (Newton Col. 1 lines 18-19).
Tomimori teaches, in an occupant information sensing device having a signal processing circuit (20, Fig. 3) and electrodes (10a,10b), the signal processing circuit being connected to the electrodes through a filter (12), the filter (12) being connected directly between the at least two electrodes and the signal processing circuit to cut DC components while passing an AC component from the electrodes to the signal processing circuit (Fig. 3 and Par. 0030). The purpose of the filter is to determine the “status of the driver gripping the electrode-equipped steering wheel” (Tomimori Par. 0027) by processing the heartbeat signal which is an AC signal (Tomimori Par. 0021) and filtering out noise signals which can make it difficult to measure the heartbeat signal accurately (Tomimori Par. 0005). Furthermore, connecting the signal processing circuit to the power source through the filter would have been obvious when 
Tomimori teaches a band pass filter for filtering out the DC signal, and fails to disclose whether or not it includes a capacitor. However, Kurihara teaches a band-pass filter having a capacitor C1 which serves to filter out DC signals (Col. 6, lines 50-55). Modifying the apparatus of the modified Maguire-Tomimori by configuring the filter 12 of Tomimori to have a capacitor, such that the capacitor cuts the DC components while passing an AC components, would have been obvious to one having ordinary skill in the art because it amounts to a simple substitution of one type of band-pass filter (that having a capacitor taught by Kurihara) for another with predictable results (cutting out the DC component).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Richter, Tomimori and Kurihara, as applied to claim 1, and further in view of Breed et al. (US 2006/0284839, hereinafter “Breed”).
Regarding claim 14, the modified Maguire fails to disclose a circuit for providing electrical stimulation of the occupant. However, Breed teaches a circuit for providing electrical stimulation of the occupant (Par. 0016). At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of the modified Maguire by adding a circuit for electrical stimulation as taught by Breed in order to stimulate a driver in order to alert the driver (Breed, Par. 0016) (e.g. to take a call, to wake the driver, etc.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Richter, Tomimori, Kurihara, and Virnich et al. (US 2013/009677 A1, hereinafter “Virnich”).
Regarding claim 20, Maguire discloses an occupant information sensing device (Figs. 2-3; note that “for a steering wheel” does not further limit the claim) comprising:
at least two heater electrodes (18, Fig. 3; described as electrodes in Par. 0020) that are provided at a vehicle steering wheel (12, Fig. 2) and electrically separated from one another and that generate heat by conduction (Par. 0018),
at least one heater power source in the form of a DC power source (DC source, Fig. 3) that feeds power through a power signal (Par. 0020: "[t]he electrode[s] may...provide warmth...when a heating signal...is supplied to the electrode....[and] may...determine the proximity of a hand....when a sensing signal...is supplied to the electrode") to a first electrode (the lefthand electrode) of the at least two heater electrodes (Fig. 3); and

    PNG
    media_image1.png
    265
    415
    media_image1.png
    Greyscale
Annotated Fig. 3
a signal processing circuit (22) that is connected to the at least one heater power source and the first electrode (Fig. 3) and processes an occupant information signal output from the at least two heater electrodes (Pars. 0019, 0020),
a switch (FET24a, Pars. 0024 and 0026) configured in a first mode to connect the power source to the first electrode of the at least two heater electrodes (Fig. 3), and 
a control circuit ("controller," Par. 0023) that controls the switch by time division multiplexing (Pars. 0023, 0027), wherein the control circuit is capable of connecting the at least Par. 0027).
Maguire fails to teach the following: the DC power source being "insulated" (interpreted as set forth above); the signal processing circuit being connected to the power source and electrodes through a capacitor, the capacitor being connected directly between the at least two heater electrodes and the signal processing circuit to cut DC components, the switch connecting the power source between the first electrode and the capacitor; and the capacitor between the at least two heater electrodes and the signal processing circuit, and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power supply.
Regarding the power source being insulated and the electrodes being electrically floating and isolated from an electric ground by a transformer in the at least one heater power source: Newton teaches, in a device having at electrode (17, sole Fig.), the electrode is and electrically floating and isolated from an electronic ground (SG) by a transformer (T) in the at least one heater power source (where the power source is that indicated in the Annotated Fig. below), and also teaches the heater power source being an insulated type power source (because it feeds power…through a transformer insulating the heater electrodes from the electrical ground). 
    PNG
    media_image2.png
    217
    439
    media_image2.png
    Greyscale

Newton Col. 1 lines 18-19).
Tomimori teaches, in an occupant information sensing device having a signal processing circuit (20, Fig. 3) and electrodes (10a,10b), the signal processing circuit being connected to the electrodes through a filter (12), the filter (12) being connected directly between the at least two electrodes and the signal processing circuit to cut DC components while passing an AC component from the electrodes to the signal processing circuit (Fig. 3 and Par. 0030). The purpose of the filter is to determine the “status of the driver gripping the electrode-equipped steering wheel” (Tomimori Par. 0027) by processing the heartbeat signal which is an AC signal (Tomimori Par. 0021) and filtering out noise signals which can make it difficult to measure the heartbeat signal accurately (Tomimori Par. 0005). Furthermore, connecting the signal processing circuit to the power source through the filter would have been obvious when applying the teachings of Tomimori to Maguire, to one having ordinary skill, because in Maguire the electrodes are between the power source and signal processing circuit.
Tomimori teaches a band pass filter for filtering out the DC signal, and fails to disclose whether or not it includes a capacitor. However, Kurihara teaches a band-pass filter having a capacitor C1 which serves to filter out DC signals (Col. 6, lines 50-55). Modifying the apparatus of the modified Maguire-Tomimori by configuring the filter 12 of Tomimori to have a capacitor, 
Regarding the switch in the first mode connecting the power source ”between” the first electrode “and the capacitor,” Virnich teaches, in an occupant information sensing device (Fig. 1), a signal processing circuit (44) being connected to a heater power source (22) and electrode(s) (heating element 12 with terminals 14 and 16) through a capacitor (36), and the power source (22) being connected between the first electrode (12 and/or 14and/or 16) and the capacitor (36). The purpose of the capacitor is to act as a coupling capacitor (Par. 0035) (i.e. transmitting only an AC component of the signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Maguire by adding a coupling capacitor to transmit only an AC part of the signal because the heating current is direct current, while the capacitive measurement uses alternating current (Virnich Par. 0019), and thus transmitting the AC component of the signal allows the capacitive measurement to be received.
Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but as applied to claim 1 they are moot. Regarding claim 6, Applicant argues that Maguire’s second signal has not been conducted through the occupant’s body from the first electrode. The examiner finds that the claim limitations “inputs a first signal” and “detects a state of gripping…on the basis of a second signal” are functional limitations which are satisfied by a structure capable of performing the 
The examiner also notes that claims 19 and 20 were misnumbered in the Action dated 4/8/20 (having been switched).
Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ERIN E MCGRATH/Examiner, Art Unit 3761